Exhibit 31.1 Certification of Principal Executive Officer Certification Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 I, Brian E. Stewart, certify that: 1. I have reviewed this annual report on Form 10-K/A of Patient Safety Technologies, Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; and Date: April 30, 2012 /s/ BRIAN E. STEWART Brian E. Stewart Chief Executive Officer (Principal Executive Officer)
